DETAILED ACTION

Amendments to the claims are acknowledged. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/21 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Specification
The disclosure is objected to because of the following informalities: The status of the parent application in [0001] is incorrect. Application number: 13/707112, filed 12/06/2012, is now U.S. Patent #9436924. 
Appropriate correction is required.
                                       
Claim Interpretation
The limitation: “reorder threshold” as disclosed is based on the number or the quantity of the test strip used or will be used (for instance, a prediction based on the rate of use) along with the information regarding the number of initial number of test strips in the package. Thus the limitation was interpreted to mean a predetermined number of strips left in the package. 
In view of the specification, the limitation: “a quantity of test strips in the package” was interpreted to mean an initial number of test strips in a new package. Unless the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,436,924. 
The examiner respectfully submits that though the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant process limitations in the claims and the process limitations in the conflicting claims lies in the fact that the conflicting claims includes more elements and are thus more specific.  Therefore the invention of the conflicting claims is in effect “species” of the “generic” invention of the instant claims.  It has been held that the generic invention is “anticipated” by the “species.” The processor limitations in the 
Applicant argues that the conflicting claims do not recite: “adjust the reorder threshold as the test strips in the package are being used in response to a communication received from the analyte meter device wherein the analyte meter device has determined a change in frequency of test strip usage.” The examiner acknowledges that the conflicting claims 1-6 of U.S. Patent No. 9,436,924 do not explicitly recite such a feature(s). 
Conflicting claims recites for instance: “… determine when to order additional test strips based on the information received from the analyte meter device and the indicia on the package of test strips, and to use the communications transceiver to order additional test strips from an ordering server…” 
A reorder threshold being dependent on patient’s health information, i.e. how often the test strips are being used by the patient, is inherent or at least obvious. For instance, a number of pills prescribed by the patient’s doctor (i.e. an initial threshold); and/or how often and how many of the pills are used by the patient, inherently depends on the health of the patients. The initial threshold would inherently have to be changed depending on the health of the patients. 
A number of the test strips needed for performing self-health check by a patient also depends of how many tests the patent needs to perform to sustain his/her good health; and/or to monitor his/her health. 
Adjusting a reorder threshold as the test strips in the package are being used in response to an analyte meter device sensing a change in frequency of test strip usage 

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cosentino (US 20080294024); Wessel (US 20030050537); or Javitt (US 20130116526). 
Regarding claims 13-20, Cosentino ([0279]); Wessel ([0074]); and Javitt (e.g. [0034]; [0040]; [0070]; [0091] and [0095]) all individually disclose test strip based medical devices in which computers of the medical devices track the number of test strips used to determine when to order additional test strips (Wessel additionally teaches frequency-of-use data). 
The examiner respectfully submits that “frequency-of-use data” can be considered patient health information received from the device. The frequency-of-use clearly indicates information on one’s health. The examiner respectfully asserts that adjusting a reorder threshold, i.e. at what point the order should be placed meaning how low the remaining test strips should be left or remaining on patient’s end, is inherently or at least obviously disclosed by Cosentino; Wessel; and Javitt. **It is obvious that in response to a change in frequency-of-use; or simply in response to receiving the frequency-of-use data, the device should indicate that how soon the order should be placed. 
A reorder threshold being dependent on patient’s health information, i.e. how often the test strips are being used by the patient, is inherent or at least obvious. For instance, a number of pills prescribed by the patient’s doctor (i.e. an initial threshold); and/or how often and how many of the pills are used by the patient, inherently depends on the health of the patients. The initial threshold would inherently have to be changed depending on the health of the patients. 

Adjusting a reorder threshold as the test strips in the package are being used in response to an analyte meter device sensing a change in frequency of test strip usage is obvious because the patient simply would need more test strips if the patient uses the test strips more frequently, and vice versa.  
The examiner respectfully submits that arbitrarily deciding what remaining number of test strips is considered scarce/low is obvious, since such determination only requires ordinary skill in the art. The tracked information is shared over the network and the order is placed over the network (via server computer). 
Cosentino; Wessel; or Javitt does not explicitly disclose that the medical device and the communication trans/receivers are provided separately, or the communication trans/receivers are provided separately on another electronic device. 
The examiner respectfully asserts that it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide the medical device and the communication trans/receivers separately, or provide the communication trans/receivers separately on another electronic device, since separating parts that were once integral involves only routine skill in the art. 
The examiner respectfully submits that such modification will not compromise the tracking and ordering process disclosed by the prior art. 
Cosentino; Wessel; or Javitt does not disclose that the initial number of test strips are provided on an exterior surface of the package. 

**The reorder threshold being dependent on patient’s health information is inherent or at least obvious. For instance, a number of pills a patient is prescribed by the patient’s doctor inherently depends on the health of the patients. A number of the test strips needed for a patient also depends of how many tests the patent needs to perform to sustain his/her good health; and/or to monitor his/her health. 
As to claims 15 and 20, the examiner repeats the same rationale. A rate of usage is determined by how many tests the patient needs to perform to sustain his/her good health; and/or to monitor his/her health. It is inherent or at least obvious that reorder need to be more frequently if the test strips are used more frequently. Cosentino; Wessel; and Javitt, all teach monitoring how frequent the strips are being used, i.e. rates of strip usage. As to claim 20, the examine respectfully submits that determining a period of time, before the predicted time, sufficient to allow additional test strips to be 
As to claim 17 regarding the camera, Cosentino ([0059: digital camera]; [0085]; [0150]; and etc.); Wessel ([0042]; [0053]; and etc); and Javitt (e.g. [0038]; and [0042]) individually teaches providing scanable information (such as bar code) related to calibration data; patient data; and etc on test strips or on a cartridge for the test strip. In view of these teachings, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide the number of item information as scanable codes, for the purpose of eliminating manual inputting of the data into the device as taught in the prior art.  The camera is for scanning information. The camera limitation does not say that the claimed device takes photographs of the indicia. 

Response to Arguments
Applicant's arguments filed on 4/2/21 have been fully considered. Amendments to the claims are acknowledged. 
Applicant's arguments have been fully considered but are not persuasive. 
In response to pages 12-13 of the remark, regarding the double patenting rejection, the examiner maintains his previous position. 

The examiner respectfully submits that though the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant process limitations in the claims and the process limitations in the conflicting claims lies in the fact that the conflicting claims includes more elements and are thus more specific.  Therefore the invention of the conflicting claims is in effect “species” of the “generic” invention of the instant claims.  It has been held that the generic invention is “anticipated” by the “species.” The processor limitations in the Patent No. 9,436,924 will inherently require the limitations to be a computer executable application. 
Applicant argues that the conflicting claims do not recite: “adjust the reorder threshold as the test strips in the package are being used in response to a communication received from the analyte meter device wherein the analyte meter device has determined a change in frequency of test strip usage.” The examiner acknowledges that the conflicting claims 1-6 of U.S. Patent No. 9,436,924 do not explicitly recite such a feature(s). 
Conflicting claims recites for instance: “… determine when to order additional test strips based on the information received from the analyte meter device and the indicia on the package of test strips, and to use the communications transceiver to order additional test strips from an ordering server…” 
A reorder threshold being dependent on patient’s health information, i.e. how often the test strips are being used by the patient, is inherent or at least obvious. For 
A number of the test strips needed for performing self-health check by a patient also depends of how many tests the patent needs to perform to sustain his/her good health; and/or to monitor his/her health. 
Adjusting a reorder threshold as the test strips in the package are being used in response to an analyte meter device sensing a change in frequency of test strip usage is obvious. Conflicting claims teaches “when to order…” based on information regarding how frequent the teste strips are being used. If the test strip are being used more frequently, the device of conflicting claims would inherently or at least obviously know “when” (how soon or not) to order more test strips. 
In response to pages 7-12 of the remark, regarding the prior art rejection, the examiner maintains his previous position. 
Regarding claims 13-20, Cosentino ([0279]); Wessel ([0074]); and Javitt (e.g. [0034]; [0040]; [0070]; [0091] and [0095]) all individually disclose test strip based medical devices in which computers of the medical devices track the number of test strips used to determine when to order additional test strips (Wessel additionally teaches frequency-of-use data). 
The examiner respectfully submits that “frequency-of-use data” can be considered patient health information received from the device. The frequency-of-use clearly indicates information on one’s health. The examiner respectfully asserts that 
A reorder threshold being dependent on patient’s health information, i.e. how often the test strips are being used by the patient, is inherent or at least obvious. For instance, a number of pills prescribed by the patient’s doctor (i.e. an initial threshold); and/or how often and how many of the pills are used by the patient, inherently depends on the health of the patients. The initial threshold would inherently have to be changed depending on the health of the patients. 
A number of the test strips needed for performing self-health check by a patient also depends of how many tests the patent needs to perform to sustain his/her good health; and/or to monitor his/her health. 
Adjusting a reorder threshold as the test strips in the package are being used in response to an analyte meter device sensing a change in frequency of test strip usage is obvious because the patient simply would need more test strips if the patient uses the test strips more frequently, and vice versa.  
The examiner respectfully submits that arbitrarily deciding what remaining number of test strips is considered scarce/low is obvious, since such determination only requires ordinary skill in the art. The tracked information is shared over the network and the order is placed over the network (via server computer). 

The examiner respectfully asserts that it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide the medical device and the communication trans/receivers separately, or provide the communication trans/receivers separately on another electronic device, since separating parts that were once integral involves only routine skill in the art. 
The examiner respectfully submits that such modification will not compromise the tracking and ordering process disclosed by the prior art. 
Cosentino; Wessel; or Javitt does not disclose that the initial number of test strips are provided on an exterior surface of the package. 
However, in all of Cosentino; Wessel; and Javitt processes, knowing the initial number of test strip is critical in determine the shortage of the test strip. The examiner respectfully submits that providing such information is inherently disclosed by the prior art; or at least obvious over the prior art. In all of Cosentino; Wessel; and Javitt processes, the initial number of test strip is a parameter necessary for the disclosed process to work.  Additionally, the examiner respectfully asserts that providing such information on a packaging material obvious. Providing information such as number of content on packaging was well known in the art. As with date or place of manufacturing, number of content is information generally provided with any type of items. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. 

As to claims 15 and 20, the examiner repeats the same rationale. A rate of usage is determined by how many tests the patient needs to perform to sustain his/her good health; and/or to monitor his/her health. It is inherent or at least obvious that reorder need to be more frequently if the test strips are used more frequently. Cosentino; Wessel; and Javitt, all teach monitoring how frequent the strips are being used, i.e. rates of strip usage. As to claim 20, the examine respectfully submits that determining a period of time, before the predicted time, sufficient to allow additional test strips to be delivered before all the test strips have been used is obvious. The instant invention and the prior art are related to supplying medical devices or components of a health monitoring device to patients, and not related to an entertainment magazine subscription. By default, these people need to monitor their health. Otherwise their heath will not be monitored and consequently their health may be compromised. It is obvious that such device needs to be delivered before patients are unable to monitor their health. 
As to claim 17 regarding the camera, Cosentino ([0059: digital camera]; [0085]; [0150]; and etc.); Wessel ([0042]; [0053]; and etc); and Javitt (e.g. [0038]; and [0042]) individually teaches providing scanable information (such as bar code) related to calibration data; patient data; and etc on test strips or on a cartridge for the test strip. In 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHOGO . SASAKI
Primary Examiner
Art Unit 1798


/SHOGO SASAKI/
Primary Examiner, Art Unit 1773
5/7/21